DETAILED ACTION
This Office action is in response to the application filed on March 11, 2021.
Claims 2-21 are pending.


Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Cheng et al. (US 8,645,453)(“Chen”), which is representative of the prior art at the time of Applicant’s claimed invention, describes the concept of processing cross-domain cookies to allow a first website domain to access a cookie of a second website domain (see abstract). 
However, at the time of the claimed invention, the prior art did not teach or render obvious, in the specific combinations and manner recited within the claims, the features of:
“…in response to a request from a client device received at a first server of a first Internet domain, generating a first cookie identifier associated with the first Internet domain, the request associated with a login event at the client device, the login event associated with an Internet-based service of a second Internet domain different from the first Internet domain;
sending a response to the client device, the response including the first cookie identifier and a login timestamp, the login timestamp associated with the login event; and receiving an impression report from a second server of the second Internet domain, the impression report corresponding to media accessed by the client device, the impression report based on the first cookie identifier set in the client device.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441